 



Exhibit 10.36
Mr. Michael T. Morefield
6836 Bantry Court
Darien, IL 60561
Dear Mike:
This letter will set forth the principal terms of the employment agreement
between you and Portola Packaging, Inc. (the “Company”). If you agree, please
sign a copy of this letter in the space provided below and return it to me.

1.   The Company is hereby employing you, as its Senior Executive Vice President
and Chief Financial Officer on the terms and conditions set forth in this
letter. Your employment hereunder will continue at will.   2.   You will be
employed on a full-time basis, and you will be expected to perform services for
the Company under its direction.   3.   Your salary will be $260,000.00 per
annum or as increased from time to time (the “Base Salary”). The Company will
also reimburse you for reasonable out-of-pocket expenses you incur in performing
your duties.   4.   You will also be eligible to receive an annual bonus of up
to fifty percent of your base salary, contingent on your performance and the
attainment by the Company of business goals as provided in the Company’s
executive bonus plan in effect from time to time and as prescribed by the Board
of Directors. Depending on your performance and what might be provided in the
Company’s executive bonus plan from time to time, the bonus may exceed fifty
percent.   5.   You will be entitled to additional compensation during the
Employment Term as follows:

  a.   Management will recommend to the Company’s Compensation Committee that
you be granted options for shares of the Company’s Common Stock under the
Company’s current stock option plan from time to time. Such options will vest at
the rate determined by the Board of Directors. All options will vest upon a
change of control of the Company as defined in the Company’s standard option
agreement.     b.   While we anticipate a sustained and successful relationship,
should your employment be terminated by the Company at any time after the first
year other than for cause you will receive a lump sum severance payment equal to
your Base Salary. Your benefits will continue to be provided for the period of
time represented by the severance amount. If you terminate your employment for
your own convenience at any time after the date of this agreement, the Company
will not be obligated to pay you any amount for severance, and all benefits will
cease. “Cause” for this purpose shall mean (A) a material breach of this
Agreement by you, but not through bad judgment or negligence, (B) an act or acts
of dishonesty on your part resulting or intending to result directly or
indirectly in gain or personal enrichment to which you were not legally entitled
at the expense of the Company, (C) your habitual neglect of duties you are
required to perform under this Agreement or (D) your committing fraud against
the Company.



--------------------------------------------------------------------------------



 



6.   Your employment with the Company is terminable at will and may be
terminated by the Company for any reason at any time. Further, your employment
will terminate immediately should you die during employment. In such event, the
Company will pay the compensation earned by you before death but not yet paid to
you to your estate.   7.   You will be eligible for all Portola’s benefits as
described in the packet you have received from the undersigned.   8.   The
following provisions shall apply in respect of the Company’s confidential
information:

  a.   In connection with and in consideration for your employment as a key
employee of the Company, you hereby confirm that the Company together with any
subsidiary it might have, may, from time to time, be required to enforce its
rights to restrict dissemination of confidential information belonging to it by
persons who are its employee or who have left its employ. You hereby confirm
your fiduciary relationship between yourself and the Company and further
acknowledge that the Company is required to protect trade secrets and other
confidential information.     b.   You further understand and agree that
information is a trade secret or confidential information of the Company, and is
proprietary to the Company, if it is (1) generated by the Company or for the
Company through the exertion of effort or time for which it has paid, or
committed expenditure of, its money, (2) protected as to secrecy by the Company,
(3) not generally known in the industry and (4) has value in that it is or may
give the Company competitive advantage. Also, you understand and agree that if
the first knowledge of any information has come to you as an employee of the
Company, and if this information is not generally known in the industry, that
information is a trade secret or confidential information.     c.   You
acknowledge that the Company’s trade secrets and confidential information
include but are not limited to customer lists and information concerning
customers’ or clients’ products, requirements or financial information.     d.  
You agree that you will not use or divulge any trade secrets or confidential
information of the Company for or on behalf of any other person, including but
not limited to any present or future competitor of the Company, that you will
use all such information only in connection with the performance of your duties
for the Company and will not use such trade secrets and confidential information
for the purpose of competing with or aiding another person or party to compete
with the Company at any time during or after your employment with the Company.
Nothing in this Section shall be deemed to contravene or be in derogation of any
other existing shopright, patent disclosure or any other similar agreement that
you have entered into with the Company in the past or that may be or come into
effect between you and the Company or any of its predecessors in interest or
that you may enter into with the Company in the future. All files, records,
documents, drawings, specifications, equipment and similar items relating to the
business of the Company, whether prepared by you or otherwise coming into your
possession, shall remain the exclusive property of the Company and shall not be
removed under any circumstances from the premises where the work of the Company
is being carried on without prior written consent of the Company.     e.   For
so long as you remain employed by the Company, you agree that you will not,
directly or indirectly, either as an employee, employer consultant, agent,
principal, partner, stockholder, corporate officer or director, or in any other
individual or representative capacity, engage or participate in any business in
which the Company from may engage from time to time. You



--------------------------------------------------------------------------------



 



      are not, however, prohibited from owning or purchasing any corporate
securities which are publicly traded.

    You will be required in due course to enter into other agreements affecting
confidential information, inventions and the like that are standard for all
executives of the Company.   9.   The provisions of this Agreement shall inure
to the benefit of and be binding upon the heirs, successors and assigns of both
you and the Company. You can not, however, assign any of your rights or
obligations hereunder except with the prior written consent of the Company.  
10.   All notices required to be give under this Agreement shall be in writing
and shall be deemed to have been given on the date of delivery if delivered
personally, or immediately upon mailing, if mailed, to the party to whom notice
is to be given by first class mail, with all postage and other charges fully
prepaid, and properly addressed to the other party at its respective address
appearing above or on the signature page of this Agreement. An address may be
changed by the appropriate party’s giving notice of such change of address to
the other party.   11.   This Agreement shall be construed in accordance with
the governed by the laws of the State of Illinois. If any term of this Agreement
or application thereof shall be invalid or unenforceable the remainder of this
Agreement shall remain in full force and effect. Each party hereto agree to
perform any further acts and to execute and deliver any further documents which
may be reasonably necessary and appropriate to carry out the provisions of this
Agreement.   12.   This Agreement constitutes the full and complete
understanding and agreement between you and the Company and supersedes all prior
understandings, contracts and agreements except as expressly state above. Any
waiver, modification or amendment of any provision of this Agreement shall be
effective only if in writing and signed by both you and the Company.

Thank you for joining Portola. We look forward to working with you for our
mutual benefit.
Very truly yours,
PORTOLA PACKAGING, INC.

Brian Bauerbach
President & CEO
Signed and Agreed: /s/ Michael T. Morefield Date: April 11, 2007